            Case 2:19-cv-01710-JLR-TLF Document 40 Filed 05/29/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9       FREDERICK PHILIP MADRID (a single person),
                                                                     NO. 2:19-cv-01710JLR-TLF
10                                      Plaintiff.
11               vs.                                        ORDER
                                                            EXTENDING INITIAL
12       Lucas Adkins; Kendahl Beecher; Seth Kinney; City DISCLOSURES, JOINT STATUS
         of Arlington; Cascade Valley Hospital; Dennis Mil- REPORT AND EARLY
13       ler, M.D., Ekaterina Koroleva, P.A.-C; John Doe    SETTLEMENT
         Cascade Valley Hospital Employees,
14
                                        Defendants.
15

16

17
            In light of Plaintiff and Defendants agreed Stipulation to extend initial disclosures, joint
18
     status report and early settlement pursuant to FRCP 26(f), from May 11, 2020, to June 8, 2020,
19
     this Court grants the parties stipulated request (Dkt. # 39).
20
            Executed this 29th day of May, 2020.
21

22

23
                                                            A
                                                            JAMES L. ROBART
24                                                          United States District Judge

25          Presented by:
            /s/ Stacey Bennetts
26          Stacey L. Bennetts (#25836)
            Attorney for Plaintiff

     [PROPOSED ORDER] EXTENDING                        Page 1                       Marsh & Bennetts, PLLC
        INITIAL FRCP 26 SCHEDULING DATES                                       3614 California Ave. SW, Suite
                                                                                                          220
                                                                                  Seattle, Washington 98116
                                                                                               (206) 683-3466
